ORDER
This matter comes before the Fort Peck Court of Appeals on a timely filed Petition
for Review filed by Nicholas Ahneman, Appellant, filing pro se.
A briefing schedule was set, but no briefs were filed. We considered the matter from the existing file documents.
The Custody Order which is the subject of this appeal was entered by default on September 18, 2014. Appellant was twenty-five minutes late for the hearing and the Court did not allow a hearing. It is essential to the effective operation of the court system for parties to appear for cases on time. We do not fault the trial court for adhering to this principle. Yet, in this case, we want to ensure that Appellant be permitted to be heard on the interests of the child involved. Therefore,
IT IS HEREBY ORDERED:
The matter is remanded to the trial Court for rescheduling and a full hearing on the merits of the case.